Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action.  

                           Information Disclosure Statement 
The prior art documents submitted by Applicant(s) in the information Disclosure Statement(s) have all been considered and made of record (note the attached copy of form(s) PTO-1449). 
Allowable Subject Matter
Claims 19-20,24, 26 and 32 are objected to as being dependent upon a rejected base claim, but if the base claim as sated below is appropriately corrected to overcome USC 112b, and then maybe allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 9 is allowable because the prior art of record, taken alone or in combination, fails to disclose or render obvious its respective limitations in combination with the rest of the limitations of the base claim. Claim 13 is allowable because of dependency. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 18-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  
Claim 18 is indefinite for respectively reciting first and second “inner face” of the first and second plates that are not disclosed in the specification and thus making the scope of the claim vague/indefinite. Appropriate correction without deletion of the entire limitation sentence is required. Claims 19-32 are rejected because of dependency. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 18, 21, 23, 25, 27-28, and 30-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Holman et al., US 20150168636 A1. 
 .

Regarding claim 18, Holman teaches a waveguide (at least figs. 1-53) comprising: 
a waveguide body having a width and length that are substantially greater than a thickness thereof, where the thickness extends in a direction between a first side and a second side (clearly shown in at least figs. 35, 35D-E), wherein the waveguide body comprises a first plate (i.e., 2101) and a second plate (i.e., 2501 see pa. 0403) and 

    PNG
    media_image1.png
    149
    657
    media_image1.png
    Greyscale

wherein the first plate includes a first outer face that defines the first side and a first “inner face” (clearly shown in at least fig. 35D-E) and the second plate (i.e., 2501 includes a second outer face that defines the second side and a second “inner face” (clearly shown in at least fig. 35E),

    PNG
    media_image2.png
    222
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    674
    media_image3.png
    Greyscale


 the first inner face being in contact with the second inner face (clearly shown in at least fig. 35E); a coupling cavity 2301 comprising a coupling feature (i.e., LED 1000 with coupling rays 1181 shown in fig. 35c) configured to couple light into the waveguide body (clearly shown in at least fig. 35c), wherein the coupling cavity 2301 is disposed within the waveguide body and extends in the direction (clearly shown in at least fig. 35A-E); and a plug member 1174 having a first portion disposed in the coupling cavity (clearly shown in at least fig. 35A-E) and an outer surface substantially conforming to the coupling feature (clearly shown in at least fig. 35B-C with a top disk portion shaped to conform to the coupling feature) and a second portion (conical portion) extending from the first portion into the coupling cavity wherein the second portion includes a reflective surface adapted to direct light in the coupling cavity into the waveguide body (clearly shown in at least fig. 35C). 

The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Holman and the motivation are incorporated herein in rejection of the following claims as follows:
 
of the waveguide body (clearly shown in fig. 35).
 23. (New) The waveguide of claim 22, wherein the redirection feature is at least one of embossed, molded, screen printed, machined, laser-formed, and laminated on at least one of the first inner face and the second inner face (shown in at least figs. 34a-b; note that method making is not relevant to a product feature as how it is made).  
 25. (New) The waveguide of claim 22, wherein the redirection feature is at least partially formed with an optically reflective material (shown in at least figs. 34a-b, being reflective material).      

    PNG
    media_image4.png
    48
    180
    media_image4.png
    Greyscale

27. (New) The waveguide of claim 18, wherein the outer surface of the plug member has one of a cylindrical shape, a star shape, and a quadrilateral shape (shown in at least fig. 35 b-c )
28. (New) The waveguide of claim 27, wherein the star shape comprises equally spaced points (note the above one of shown in at least fig. 35 b-c cylindrical shaped; unless explicitly stated only with the cylindrical shaped)
 30. (New) The waveguide of claim 18, wherein the second portion of the plug member is conical in shape (shown in at least fig. 35A-C).  
31. (New) The waveguide of claim 18, further comprising a diffuser at least partially covering one of the first side and the second side of the waveguide body (see at least (figs. 21-25 and pa. 0303. 0312, 0321, 0329-0331).


Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 18, 21-23, 25, 27-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holman et al., US 20150168636 A1. 
Regarding claim 18, Holman teaches a waveguide (at least figs. 1-53) comprising: 
a waveguide body having a width and length that are substantially greater than a thickness thereof, where the thickness extends in a direction between a first side and a second side (clearly shown in at least figs. 35, 35D-E), wherein the waveguide body comprises a first plate (i.e., 2101) and a second plate (i.e., 2501 see pa. 0403) and 

    PNG
    media_image1.png
    149
    657
    media_image1.png
    Greyscale

wherein the first plate includes a first outer face that defines the first side and a first “inner face” (clearly shown in at least fig. 35D-E) and the second plate (i.e., 2501 includes a second outer face that defines the second side and a second “inner face” (clearly shown in at least fig. 35E),

    PNG
    media_image2.png
    222
    685
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    261
    674
    media_image3.png
    Greyscale


 the first inner face being in contact with the second inner face (clearly shown in at least fig. 35E); a coupling cavity 2301 comprising a coupling feature (i.e., LED 1000 with coupling rays 1181 shown in fig. 35c) configured to couple light into the waveguide body (clearly shown in at least fig. 35c), wherein the coupling cavity 2301 is disposed within the waveguide body and extends in the direction (clearly shown in at least fig. 35A-E); and a plug member 1174 having a first portion disposed in the coupling cavity (clearly shown in at least fig. 35A-E) and an outer surface substantially conforming to the coupling feature (clearly shown in at least fig. 35B-C with a top disk portion shaped to conform to the coupling feature) and a second portion (conical portion) extending from the first portion into the coupling cavity wherein the second portion includes a reflective surface adapted to direct light in the coupling cavity into the waveguide body (clearly shown in at least fig. 35C). 



The statements advanced in rejection of claim 1, above, as to the applicability and disclosure of Holman and the motivation are incorporated herein in rejection of the following claims as follows:
21. (New) The waveguide of claim 18, wherein the coupling cavity extends into the first plate and the second plate of the waveguide body (clearly shown in fig. 35).
22. (New) The waveguide of claim 18, further comprising a redirection feature that extends into at least one of the first inner face and the second inner face of the waveguide body (shown in at least fig. 34A, as one of the first or second waveguide plates can include redirecting features as shown in figs. 34a-b, see the obviousness/motivation as applied to different embodiments).  
23. (New) The waveguide of claim 22, wherein the redirection feature is at least one of embossed, molded, screen printed, machined, laser-formed, and laminated on at least one of the first inner face and the second inner face (shown in at least figs. 34a-b; note that method making is not relevant to a product feature as how it is made).  
 25. (New) The waveguide of claim 22, wherein the redirection feature is at least partially formed with an optically reflective material (shown in at least figs. 34a-b, being reflective material).  
 

    PNG
    media_image4.png
    48
    180
    media_image4.png
    Greyscale

27. (New) The waveguide of claim 18, wherein the outer surface of the plug member has one of a cylindrical shape, a star shape, and a quadrilateral shape (shown in at least fig. 35 b-c, see the cylindrical portion above; also note that a shape is an obvious choice of design)
one of shown in at least fig. 35 b-c cylindrical shaped; unless explicitly stated only with the cylindrical shaped)
29. (New) The waveguide of claim 18, wherein the waveguide body includes a plurality of light extraction features (shown in at least fig. 34A, as the waveguide body can include redirecting features as shown in figs. 34a-b, see the obviousness/motivation as applied to different embodiments).    
30. (New) The waveguide of claim 18, wherein the second portion of the plug member is conical in shape (shown in at least fig. 35A-C).  
31. (New) The waveguide of claim 18, further comprising a diffuser at least partially covering one of the first side and the second side of the waveguide body (see at least (figs. 21-25 and pa. 0303. 0312, 0321, 0329-0331).
 
Citation of Relevant Prior Art
Prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  In accordance with MPEP 707.05 the following references are pertinent in rejection of this application since they provide substantially the same information disclosure as this patent does.  These references are:
US 10379278 B2
US 20150277636 A1
US 20150260901 A1
US 20140376219 A1
US 20140211462 A1
US 20140211476 A1

US 20140092584 A1
US 8506112 B1
US 20130155723 A1
US 8430548 B1
US 20130070480 A1
US 20130051067 A1
US 20130044480 A1
US 20130038798 A1
US 20120294037 A1
US 20120236595 A1
US 20120140519 A1
US 20120092887 A1
US 20120069579 A1
US 20100271806 A1
US 7710663 B2
US 20100073597 A1
US 20100046219 A1
US 7665865 B1
US 20090003002 A1
US 20080086922 A1
US 20080055931 A1
JP 2007294191 A
JP 2007053019 A

US 20060002146 A1
US 6802628 B2
US 5897201 A
US 5812714 A
US 5613751 A
US 3532871 A

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.